METHOD OF INSPECTING A COMPONENT



FIRST OFFICE ACTION


TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

The Examiner notes that the Applicant’s disclosure, including the claims, sets forth the term “reference surface”. The Applicant’s specification makes clear (see paragraph 51) that the reference surface (24) is not a physical surface but instead just a determined distance from the component surface (12). As such, the claimed term of reference surface has been interpreted as just a distance point from a component surface as the specification clearly defines the term.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention.

Claim 10 is indefinite as to the specific meaning of the phrase “the method further comprises defining the tool path”. What is meant by defining?
Claim 15 references a signal, yet no signal was previously set forth. A signal was introduced in claim 14. As such, claim 15 should depend from claim 14 instead of claim 13.

 35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (2013/0321015).

With respect to independent claim 1, Okada et al. set forth a method of inspecting a surface of a component, the method comprising the steps of:
providing a probe (14) for inspecting the component surface (52);
defining a reference surface that is offset from the component surface (see distance from probe tip 20 to surface 52 in Fig. 5);
moving the probe so as to contact an inspection point on the component surface (Fig. 4), the contact of the probe with an inspection point comprising a first movement of the probe from the reference surface to the inspection point (probe 14 is brought into contact with the surface 52);
retracting the probe from the component surface after each contact with an inspection point (Fig. 5); and
inspecting the component surface each time the probe contacts an inspection point (see abstract).

Okada et al. set forth that the probe contacts a discrete inspection point on the component surface, but Okada et al. fail to explicitly set forth that the probe is moved to contact a plurality of discrete spaced apart inspection points on the component surface.
However, it would have been obvious to one having ordinary skill in the art to repeat the same procedure set forth by Okada et al. for multiple points on the component surface.
The motivation being to inspect more of the surface and not just a single specific point of the surface.



With respect to claim 2, Okada et al. set forth a second movement of the probe (14) from the inspection point to the reference surface (probe moving from contact position of Fig. 4 to a noncontact position of Fig. 5).

With respect to claim 3, Okada et al. set forth that the first and second movements of the probe are each in a direction that is normal to the component surface at the inspection point (see Figs. 4 & 5).

With respect to claim 4, Okada et al. set forth that the first and second movements of the probe are each in a direction that is at an angle (ie. 0 degrees) to a direction normal to the component surface at the inspection point (see Figs. 4 & 5).

With respect to claim 5, Okada et al. set forth that the probe moves along the reference surface (arm 30 can move in any direction as per paragraph 30).

With respect to claim 6, Okada et al. set forth that the probe is mounted to a robotic device (paragraph 31).

With respect to claim 7, Okada et al. set forth that the movement of the probe is by the robotic device (paragraph 31) and the probe is maintained in a fixed position relative to the robotic device throughout the movement of the probe (Fig. 4).


With respect to claim 8, Okada et al. set forth that the probe is moved relative to the robotic device (Fig. 5).

With respect to claim 9, Okada et al. suggest that the movement of the probe along the reference surface is provided by moving the robotic device (via 32) while maintaining the probe in a fixed position relative to the robotic device (lateral movement in Fig. 5), and each movement of the probe towards or away from the component surface is performed by moving the probe relative to the robotic device (vertical movement in Figs. 4 & 5).

With respect to claim 10, Okada et al. set forth that the movement of the probe (14) is along what is interpreted as a tool path.

With respect to claim 11, Okada et al. set forth that the probe is spring loaded (paragraph 26).

With respect to claim 14, Okada et al. set forth the receiving of a continuous time-based signal from the probe (temperature signal in paragraph 49) and identifying portions of the signal that are associated with the probe being in contact with an inspection point of the component surface (via monitoring a temperature).

With respect to claim 16, Okada et al. fail to set forth that the component to be inspected is that of a blade or vane of a gas turbine engine.

However, it would have been obvious to one having ordinary skill in the art armed with the Okada et al. teaching to use the taught inspection method to inspect a blade or vane of a gas turbine engine.
The motivation being to inspect the blade or vane for any possible damage that may lead to failure.

Allowable Subject Matter

Claims 12 and 13 are objected to as being dependent upon rejected independent claim 1, but would be allowable if rewritten in independent form including all the limitations of claim 1 and any intervening claims because the prior art fails to teach or suggest the use of an eddy current probe and an eddy current inspection test as is claimed.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Eric S. McCall/Primary Examiner
Art Unit 2855